DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Amendment
The Examiner acknowledges the amended claims filed on June 10, 2022.  Claims 1 and 2 have been amended.  Claims 27-29 have been canceled.

Allowable Subject Matter
Claims 1-26 and 30-39 are allowed.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding claims 1, 32 and 34, the main reason for indication of allowable subject matter is because although in the prior art of record, Egawa (US 2011/0228152 A1) discloses an image pickup device (Fig. 24) comprising: a plurality of pixels (11) each configured to output an analog signal based on electric charges produced in a photoelectric conversion unit (PD) (¶ 0046, 0058); and a control unit configured (wide dynamic range mixing (WDM) circuit 20) to control a gain applied to the analog signal to be at least a first gain and a second gain greater than the first gain in accordance with a signal value of the analog signal (The signal SGL is prepared by adding signals having short and long storage times. The signal SGH is prepared by amplifying the signal SGL (¶ 0111)), wherein each of the plurality of pixels outputs, as the analog signal, a first signal based on electric charges produced in the photoelectric conversion unit in a first exposure period and a second signal based on electric charges produced in the photoelectric conversion unit in a second exposure period shorter than the first exposure period (¶ 0092, 0111), and wherein the control unit controls the gain applied to the analog signal by selecting one from the first gain and the second gain in accordance with the signal value, for at least one of the first signal and the second signal (¶ 0111-0112), the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the signal processing unit is arranged corresponding to one of the columns, and configured to process, by using a gain, the analog signal output from a pixel corresponding to one of columns; and that the selection of the one from the first gain and the second gain in accordance with an amplitude of the signal value, for at least one of the first signal and the second signal.  This is noting that the selection of the one from the first gain and the second gain in Egawa is in accordance on the exposure time of the captured signal but not the amplitude of the captured signals.

Regarding claims 19, 31, 36 and 38, the main reason for indication of allowable subject matter is because although in the prior art of record, Egawa (US 2011/0228152 A1) discloses an image pickup device (Fig. 24) comprising: a plurality of pixels (11) each configured to output an analog signal based on electric charges produced in a photoelectric conversion unit (PD) (¶ 0046, 0058); and a control unit configured (wide dynamic range mixing (WDM) circuit 20) to control a gain applied to the analog signal to be at least a first gain and a second gain greater than the first gain in accordance with a signal value of the analog signal (The signal SGL is prepared by adding signals having short and long storage times. The signal SGH is prepared by amplifying the signal SGL (¶ 0111)), wherein each of the plurality of pixels outputs, as the analog signal, a first signal based on electric charges produced in the photoelectric conversion unit in a first exposure period and a second signal based on electric charges produced in the photoelectric conversion unit in a second exposure period shorter than the first exposure period (¶ 0092, 0111), and wherein the control unit controls the gain applied to the analog signal by selecting one from the first gain and the second gain in accordance with the signal value, for at least one of the first signal and the second signal (¶ 0111-0112), the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the selection of the one from the first gain and the second gain in accordance with an amplitude of the signal value, for at least one of the first signal and the second signal.  This is noting that the selection of the one from the first gain and the second gain in Egawa is in accordance on the exposure time of the captured signal but not the amplitude of the captured signals.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 11, 2022